DETAILED ACTION
1.	Applicant's amendments and remarks submitted on August 24, 2022 have been entered. Claims 1, 8, 11-12 and 14-15 have been amended. Claim 13 has been cancelled. Claims 1-12 and 14-15 are still pending on this application, with claims 1-12 and 14-15 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 8 and 15. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
3.	Claim 3 is objected to because of the following informalities: The claim recites “according to claim 1,,” in line 1. This appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 1-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1 recites the limitation “the speaker” in line 12. There is insufficient antecedent basis for this limitation in the claim.
6.	Claim 1 further recites “a speaker” in line 23. It is unclear if this limitation is referring to the same speaker recited in line 12. For the purposes of prior art rejection, the limitations in lines 12 and 23 have been interpreted as referring to the same speaker.
7.	Claims 2-7 and 14 are dependent on claim 1 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as recited above.  

8.	Claim 8 recites the limitation “the speaker” in line 12. There is insufficient antecedent basis for this limitation in the claim.
9.	Claim 8 further recites “a speaker” in line 22. It is unclear if this limitation is referring to the same speaker recited in line 12. For the purposes of prior art rejection, the limitations in lines 12 and 22 have been interpreted as referring to the same speaker.
10.	Claims 9-12 are dependent on claim 8 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reasons as recited above.  

Claim Rejections - 35 USC § 102
11.	Claim(s) 1-9, 11-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2015/0281853 A1 to Eisner et al. (“Eisner”).
As to claim 1, Eisner discloses a method for enhancing an audio signal of a hearing device (see pg. 1, ¶ 0007; pg. 3, ¶ 0037), comprising the steps of: using a microphone of the hearing device to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), processing the environmental audio signal by means of a processing unit to enhance the environmental audio signal by suppressing noise and/or amplifying audio data (see pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), wherein the processing unit is arranged in a communications network, away from the hearing device, on an Internet server or on a server in a cloud computing network (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053; pg. 25, ¶ 0475 - ¶ 0481), wherein the processing unit is configured for receiving the environmental audio signal from the microphone of the hearing device and transmitting the enhanced audio signal to the speaker of the hearing device via the communications network (see figures 2-3; pg. 5, ¶ 0050, ¶ 0053; pg. 24, ¶ 0458 - ¶ 0462), accessing a database, comprised by a storage unit arranged at the server, containing an optimal hearing profile associated with the user, wherein the processing unit is in communication with the storage unit comprising the database (see figure 2; pg. 4, ¶ 0045; pg. 5, ¶ 0049; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422), the optimal hearing profile comprising information of the user's hearing range, taking into account the user's optimal hearing profile when processing the environmental audio signal into the enhanced audio signal, such that the noise suppression and/or audio data amplification are based, albeit partly, on the optimal hearing profile of the user (see pg. 4, ¶ 0045; pg. 5, ¶ 0056; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0207; pg. 22, ¶ 0422), and outputting the enhanced audio signal to the user listening to the hearing device by means of a speaker (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232).  
As to claim 2, Eisner further discloses wherein the communications network is configured to have a latency of less than 50 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054).  
As to claim 3, Eisner further discloses wherein the communications network is configured to have a latency of less than 30 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054).  
As to claim 4, Eisner further discloses wherein the communications network is configured to have a latency of less than 10 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0055).  
As to claim 5, Eisner further discloses wherein the communications network is configured to have a latency of 1 - 5 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0055).  
As to claim 6, Eisner further discloses wherein the hearing device is connected to a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to the processing unit in the communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figure 2; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 7, Eisner further discloses wherein the communications network comprises a further processing unit to further process the enhanced audio signal to match an optimal hearing profile of the user (see figure 8; pg. 3, ¶ 0032; pg. 4, ¶ 0045; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422).  
As to claim 8, Eisner discloses a system for enhancing an audio signal of a hearing device (see pg. 1, ¶ 0007; pg. 3, ¶ 0037), comprising: a microphone comprised by the hearing device to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), a processing unit for processing the environmental audio signal by means of enhancing the environmental audio signal by suppressing noise and/or amplifying audio data (see figure 3; pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), wherein the processing unit is arranged in a communications network, away from the hearing device, on an Internet server or on a server in a cloud computing network (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053; pg. 25, ¶ 0475 - ¶ 0481), wherein the processing unit is configured for receiving the environmental audio signal from the microphone of the hearing device and transmitting the enhanced audio signal to the speaker of the hearing device via the communications network (see figures 2-3; pg. 5, ¶ 0050, ¶ 0053; pg. 24, ¶ 0458 - ¶ 0462), a database, comprised by a storage unit arranged at the server, containing an optimal hearing profile associated with the user, wherein the processing unit is in communication with the storage unit comprising the database (see figure 2; pg. 4, ¶ 0045; pg. 5, ¶ 0049; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422), the optimal hearing profile comprising information of the user's hearing range, wherein the user's optimal hearing profile is taken into account when processing the environmental audio signal into the enhanced audio signal, such that the noise suppression and/or audio data amplification are based, albeit partly, on the optimal hearing profile of the user (see pg. 4, ¶ 0045; pg. 5, ¶ 0056; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0207; pg. 22, ¶ 0422), and a speaker configured for outputting the enhanced audio signal to the user listening to the hearing device (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232).
As to claim 9, Eisner further discloses wherein the hearing device is connected to a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to the processing unit in the communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figure 2; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 11, Eisner further discloses wherein the hearing device comprises the communication unit (wirelessly linked earpiece, see pg. 5, ¶ 0053; pg. 24, ¶ 0458).  
As to claim 12, Eisner further discloses wherein the communications network is configured to have a latency of less than 50 ms (see pg. 2, ¶ 0012; pg. 5, ¶ 0054 - ¶ 0055).  
As to claim 14, Eisner further discloses wherein the processing unit is in communication with the storage unit comprising the database containing a multitude of optimal hearing profiles associated with a respective multitude of users, wherein each individual user's optimal hearing profile is taken into account when processing the individual environmental audio signal into the enhanced audio signal (multi-user services, see figure 2; pg. 4, ¶ 0045; pg. 5, ¶ 0051 - ¶ 0052; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422).  
As to claim 15, Eisner discloses a hearing device, comprising: a microphone to receive an environmental audio signal originating from an environment of a user listening to the hearing device (see pg. 3, ¶ 0028, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), a speaker configured for outputting an enhanced audio signal to the user listening to the hearing device (see pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232), a communications unit with a transmitter for wirelessly transmitting the environmental audio signal from the microphone of the hearing device to a processing unit in a communications network and a receiver for wirelessly receiving the enhanced audio signal from the processing unit in the communications network (wireless communication components, see figures 2-3; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458), wherein the processing unit is arranged in the communications network, away from the hearing device, on an Internet server or on a server in a cloud computing network (see figures 1-2; pg. 5, ¶ 0049 - ¶ 0053; pg. 25, ¶ 0475 - ¶ 0481), wherein the processing unit is configured for processing the environmental audio signal to enhance the environmental audio signal by suppressing noise and/or amplifying audio data (see pg. 5, ¶ 0053, ¶ 0056; pg. 12, ¶ 0236), wherein the processing unit is in communication with a storage unit arranged at the server, comprising a database containing an optimal hearing profile associated with the user (see figure 2; pg. 4, ¶ 0045; pg. 5, ¶ 0049; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0206; pg. 22, ¶ 0422), the optimal hearing profile comprising information of the user's hearing range, wherein the user's optimal hearing profile is taken into account when processing the environmental audio signal into the enhanced audio signal, such that the noise suppression and/or audio data amplification are based, albeit partly, on the optimal hearing profile of the user (see pg. 4, ¶ 0045; pg. 5, ¶ 0056; pg. 7, ¶ 0111; pg. 11, ¶ 0202 - ¶ 0207; pg. 22, ¶ 0422), wherein the hearing device is configured to perform the following steps: using the microphone of the hearing device to receive the environmental audio signal originating from the environment of the user listening to the hearing device (see pg. 3, ¶ 0037 - ¶ 0039; pg. 5, ¶ 0053; pg. 24, ¶ 0461 - ¶ 0462), and outputting the enhanced audio signal to the user listening to the hearing device by means of the speaker (see figure 3; pg. 3, ¶ 0039; pg. 5, ¶ 0053; pg. 12, ¶ 0232).  

Claim Rejections - 35 USC § 103
12.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisner.
As to claim 10, Eisner discloses the system according to claim 9.
Eisner does not expressly disclose wherein the receiver and the transmitter of the communication unit are configured as a transceiver. However it does disclose the system comprising wireless communication components for establishing wireless links and transmitting and receiving audio signals between devices (see figures 2-3; pg. 2, ¶ 0010; pgs. 3-4, ¶ 0039 - ¶ 0040; pg. 5, ¶ 0053; pg. 24, ¶ 0458). Examiner takes official notice that configuring receiver and transmitter components as a transceiver is well-known in the art of wireless communications. Such a configuration would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, the motivation being to provide the receiving and transmitting communication elements in a single component capable of providing both functions, which can reduce manufacturing costs as well as the number of wireless communication components needed in the devices.

Response to Arguments
13.	Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues “Eisner fails to disclose, teach or suggest the processing unit is arranged in a communications network, away from the hearing device, on an Internet server or on a server in a cloud computing network.” Applicant further argues “Eisner fails to disclose, teach or suggest a database comprised by a storage unit arranged at the server, containing optimal hearing profile associated with the user, wherein the processing unit is in communication with the storage unit comprising the database, the optimal hearing profile comprising information of the user’s hearing range,” and instead discloses “storage 1024 is arranged on the mobile computing device 1000 which is in contrast to the recited elements of amended claim 1.”
	Examiner respectfully disagrees. Eisner discloses a system for enhancing an audio signal that includes receiving an audio signal from a microphone in a hearing device, the hearing device being a headset or the like that also includes a speaker (see pg. 3, ¶ 0038 - ¶ 0039; pg. 24, ¶ 0461 - ¶ 0462). The system receives the audio signal for enhancement processing, and includes a processing unit away from the hearing device to provide said processing. That is, Eisner discloses the processing as being performed in a mobile computing device, and further discloses the user of servers communicatively coupled via a communication network, the servers taking the form of or including one or more computing devices (see figures 2-3; pg. 5, ¶ 0049 - ¶ 0053; pg. 17, ¶ 0325). Eisner further discloses the communication network as including the Internet, and using cloud connectivity within the system to enable the audio enhancement and hearing analysis, as well as storing records, settings, and profiles, receiving updates, and utilizing speech recognition capabilities available in the cloud (see pg. 5, ¶ 0050; pg. 17, ¶ 0324; pg. 25, ¶ 0475 - ¶ 0481).
	Eisner teaches the use of a storage device in the mobile device, as noted by Applicant, however it also teaches the use of one or more databases that can be integrated with the server(s) (see figure 2; pg. 5, ¶ 0049). The databases can be used to store user information, including profile data (see pg. 5, ¶ 0052). Profile data and other information regarding the user’s hearing situation can also be stored in the cloud, said data then being used to process the audio signal received by the microphone (see pg. 25, ¶ 0476). Examiner therefore respectfully maintains Eisner teaches the recited elements of amended claim 1.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652   


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652